DETAILED ACTION
	Applicant’s response submitted May 10, 2022 has been fully considered.  Claims 1 and 10 are amended and claims 3, 5, and 12 are cancelled.  Claims 1, 2, 4, 6-11, and 13-19 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4, 10, 11, and 13 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Each of these claims depends on a claim that has been cancelled.  Therefore, none of them further limit the claim from which they depend.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  For the purpose of further examination, each of these claims will be interpreted to depend from claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6-11, and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Amamoto et al. (US 2014/0039080) in view of Miyazono et al. (JP 2007-169813).  The citations below for Miyazono et al. are taken from an English language machine translation provided herewith.
Regarding claims 1, 6 and 7, Amamoto et al. teaches a rubber composition comprising a rubber component and a fiber made of a hydrophilic resin, wherein the fiber is formed with a coating layer on its surface, the coating layer being made of a resin having affinity for the rubber component (¶28).  The fiber has an average length of 0.1 to 500 mm (¶42), which is what is required by the instant application, so the fiber is considered “short.”  Amamoto et al. also teaches that the resin having an affinity with the rubber component is a low-melting point resin having a melting point lower than a maximum vulcanization temperature of the rubber composition (¶34), such as a polyolefin-based resin (¶38).
	Amamoto et al. does not teach that the fiber has a ratio A/B of 1.5 or more and 5 or less, wherein A is a length of a cross section perpendicular to a long axis direction in a long diameter direction thereof and B is a length of the cross section perpendicular to the long axis direction in a short diameter direction thereof.  However, Miyazono et al. teaches a rubber composition including resin fibers (¶9) wherein the fibers have an L/d (Figure 2 shows that the L and d correspond to claimed A and B, respectively) of 1.2 to 10 (¶17).  Amamoto et al. and Miyazono et al. are analogous art because they are from the same field of endeavor, namely that of rubber compositions for tires which include fibers.  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to use a fiber with an L/d of 1.2 to 10, as taught by Miyazono et al., in the rubber composition, as taught by Amamoto et al., and would have been motivated to do so because Miyazono et al. teaches that this ratio of diameters helps the fiber adhere to the rubber (¶17).
	Regarding claim 2, Amamoto et al. teaches that the rubber composition contains a foaming agent (¶44).
	Regarding claim 4, Amamoto et al. teaches that the hydrophilic resin contains an oxygen atom, nitrogen atom or a sulfur atom (¶32).
	Regarding claim 8, Amamoto et al. teaches that the content of the fiber if from 0.1 to 100 parts by mass per 100 parts by mass of the rubber component (¶43).
	Regarding claim 9, Amamoto et al. teaches that the fiber has an average diameter if from 0.005 to 0.5 mm (¶42), which provides an average area of the cross section of from 0.00002 to 0.2 mm2 (calculated by Examiner).
	Regarding claim 10, Amamoto et al. teaches that the hydrophilic resin contains at least one substituent selected from –OH, -COOH, -OCOR, wherein R is an alkyl group, -NH2, -NCO, and –SH (¶32). 
	Regarding claim 11, Amamoto et al. teaches that the hydrophilic resin contains at least one selected from the group consisting of an ethylene-vinyl alcohol copolymer, a vinyl alcohol homopolymer, a poly(meth)acrylic acid resin, a polyamide resin, an aliphatic polyamide-based resin, an aromatic polyamide-based resin, a polyester resin, a polyolefin resin, a polyvinyl alcohol-based resin, and an acrylic resin (¶33).
	Regarding claim 13, Amamoto et al. teaches that the polyolefin based resin is selected from the group consisting of a polyethylene-based resin, a polypropylene-based resin, a polyolefin ionomer, and a maleic anhydride-modified alpha-polyolefin (¶39).
	Regarding claim 14, Amamoto et al. teaches that the rubber composition is used in a tread (¶52).
	Regarding claims 15 and 18, Amamoto et al. teaches vulcanizing the rubber composition to form a tire (¶52).
	Regarding claim 16, Amamoto et al. teaches that the foaming agent is present in an amount of 0.1 to 20 parts by mass (¶45) and that the foaming rate is 1 to 50% (¶47).  These are the same as that required by the instant specification (¶89, 92, respectively).  A void containing fiber is obtained when the rubber composition is vulcanized and the void has an elongated shape (¶50).  The elongated shape will produce an M/N of greater than 1.  As for the proportion of the voids produced being the claimed “flat” void, since the rubber composition contains the same fibers and amount thereof, the same foaming agents and amount thereof, and is vulcanized by a similar process, the proportion of flat voids should be greater than 50% of all the voids.  
	Regarding claim 17, the instant specification does not teach how the void is hydrophilized and only states that it being hydrophilized is preferred.  Therefore, since it is not taught how this happens, it must occur based on vulcanization of the rubber composition in the same way that the voids are formed.  Since the rubber composition contains the same fibers and amount thereof, the same foaming agents and amount thereof, and is vulcanized by a similar process, then at least a part of a wall face of the void is hydrophilized.
	Regarding claim 19, Amamoto et al. teaches that the rubber composition is useful in tires (¶52), and this would include studless tires.  Additionally, the voids that are formed help with on-ice performance and wear resistance which alludes to the teaching of a studless tire (¶120).  This use is also discussed in the instant specification (¶108).

Response to Arguments
Applicant's arguments filed May 10, 2022 have been fully considered but they are not persuasive.
Applicant argues that Miyazono et al. does not teach one of ordinary skill in the art to choose a ratio A/B, described as L/d in Miyazono et al., of 1.5 or more and 5 or less as claimed.  Applicant argues that Miyazono et al. teaches in an example that the ratio is 6.25 and that larger values are preferred.  This argument is unpersuasive.  Miyazono et al. teaches that the L/d may be within the range of 1.2 to 10 (¶17).  While stating that larger values are preferable, the reference does not teach away from using any amount within this range.  As stated in the MPEP, “[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….”  In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).  MPEP 2123.  Further, applicant has not submitted and explained data which shows that the claimed range of 1.5 or more and 5 or less is critical.  Therefore, the claimed range is taught by the cited reference and this argument is unpersuasive.
	Applicant argues that the polymer used to make the fiber in the secondary reference of Miyazono et al. is not made of the same polymer or positioned the same as that of Amamoto et al. and of that claimed.  Applicant asserts that due to these differences, one of ordinary skill in the art would not combine the fiber of Miyazono et al. with the rubber composition of Amamoto et al.  This argument is unpersuasive.  The rejection of record does not import the entire fiber of Miyazono et al. into the composition of Amamoto et al.  Miyazono et al. is only cited for teaching the desired ratio of A/B as claimed.  It is this sizing that is used on the fiber of Amamoto et al. and not substituting one complete fiber for the other.  No argument has been presented as to why one would not apply this sizing to the fiber of Amamoto et al.  Therefore, this argument is unpersuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA C SCOTT whose telephone number is (571)270-3303. The examiner can normally be reached Monday-Friday, 8:30-5:00, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANGELA C SCOTT/Primary Examiner, Art Unit 1767